DETAILED ACTION
	This office action is in response to the claims submitted on 09/25/20 and the Appeal Brief filed on 01/22/21.          
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons of allowance:
Applicant’s arguments on the Appeal Brief filed on 01/22/21 are persuasive. In pages 9-10 Applicant argues that some limitations of the independent claims 1, 12 and 16 are not taught by the prior art Application 16/036,920 such as “a lower cap having an open end” and “a filler material positioned within the lower cap”. Therefore, double patent rejection is not applicable and all claims 1-20 are allowed.
Regarding the final office action mailed on 07/28/20, the prior art of record includes Fast (U.S. 3,630,284) in view of Fadul et al. (U.S. 2013/0192829 A1 - "Fadul") and Eches et al. (U.S. 5,212,342 - "Eches") which discloses a propellant container for a perforating gun but fails to disclose or suggest “the lower cap having an open end; and a filler material positioned within the lower cap” in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


/M. C. P./ 
Examiner, Art Unit 3672
03/23/21